OPINION OF THE COURT
Per Curiam.
Jesse S. Goldstein has submitted an affidavit dated July 28, 1995, in which he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9). Mr. Goldstein was admitted to the practice of law by the Appellate Division of the Supreme Court, Second Judicial Department, on December 14, 1988.
Mr. Goldstein acknowledges that he is currently the subject of a pending investigation by the Grievance Committee for the *69Second and Eleventh Judicial Districts with respect to his capacity to continue practicing law.
Mr. Goldstein indicates that his resignation is voluntarily tendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Mr. Goldstein’s proffered resignation expressly indicates that he is aware that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection. He is also aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. Mr. Goldstein specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition to such an order.
Counsel for the Grievance Committee recommends that this Court accept the proffered resignation. Under the circumstances of this case, the resignation of Jesse S. Goldstein as a member of the Bar is accepted and directed to be filed. Accordingly, Jesse S. Goldstein is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Rosenblatt, JJ., concur.
Ordered that the resignation of Jesse S. Goldstein is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jesse S. Goldstein is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Jesse S. Goldstein shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Jesse S. Goldstein is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, *70Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.